Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-20, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1-7 are directed towards a method (i.e., process), claims 8-14 are directed towards a system (i.e., machine), and claims 15-20 are directed towards a non-transitory computer-readable medium (i.e., manufacture). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, 
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1, 8, and 15 are substantially similar and recite a judicial exception illustrated by:
	dynamically determining product regulations that are applicable to product protocols by:
	accessing a set of product regulations; 
	storing the set of product regulations; 
	accessing a set of product protocols for a set of products, wherein each product protocol of the set of product protocols comprises content descriptive of a corresponding product of the set of products; 
	analyzing for each product protocol of the set of product protocols, the content descriptive of the corresponding product to determine whether at least one product regulation of the set of product regulations is potentially applicable to the product protocol; and 
	displaying a result of the analyzing.  
	As such, the abstract idea illustrated by the limitations above are broadly directed to dynamically determining product regulations that are applicable to product protocols by transmitting and receiving information, analyzing the information, and displaying the results of the analysis.

The present disclosure is directed to dynamically assessing applicability of product regulations to product protocols associated with items such as consumer products. More particularly, the present disclosure is directed to platforms and technologies for using various data analyses techniques to determine how products may be affected by applicable regulations based on specified product protocols. (0001)
Generally, a product is specified according to a product protocol which defines or describes the product, features thereof, brand claims, and/or other aspects, and serves to describe the differentiators of the product. (0002)
The introduction and sale of products into the marketplace is subject to governance in the form of regulations, laws, and standards. Typically, different jurisdictions (e.g., federal, state, county, etc.) have different regulations for different products. (0003)
Accordingly, there is an opportunity for platforms and technologies that effectively and efficiently determine applicability of regulations to products. (0004)
	 
	Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim limitations recited above are similar to a fundamental economic principle or practice and legal obligations in that they are directed to mitigating risk associated in that they are directed to dynamically determining product regulations that are applicable to product protocols. As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) comprising mental processes, where the limitations are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with the first and second process flow. As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  
	As such, the claims are directed to an abstract idea comprising mathematical concepts, certain methods of organizing human activity, and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLCv. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
Eligibility Step 2A, Prong Two
Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a processor, memory, a user interface, a non-transitory computer-readable storage medium having stored thereon a set of instructions, executable by a processor, for dynamically determining product regulations that are applicable to product protocols, and a system for dynamically determining product regulations that are applicable to product protocols, the system comprising: a memory storing instructions; a user interface; and a processor interfaced with the memory and the user interface, configured to execute the instructions to cause the processor to cause the memory and user interface to perform functions in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states, “the system 100 may include a set of electronic devices 101, 102, 103, 104. Each of the electronic devices 101, 102, 103, 104 may be any type of electronic device such as a mobile device (e.g., a smartphone), desktop computer, notebook computer, tablet, phablet, GPS (Global Positioning System) or GPS-enabled device, smart watch, smart glasses, smart bracelet, wearable electronic, PDA (personal digital assistant), pager, computing device configured for wireless communication, and/or the like,” (0011), “The electronic devices 101, 102, 103, 104 may communicate with a server computer 115 via one or more networks 110... the network(s) 110 may support any type of data communication via any standard or technology including various wide area network or local area network protocols (e.g., GSM, CDMA, VoIP, TDMA, WCDMA, LTE, EDGE, OFDM, GPRS, EV-DO, UWB, Internet, IEEE 802 including Ethernet, WiMAX, Wi-Fi, Bluetooth, and others). Further, in embodiments, the network(s) 110 may be any telecommunications network that may support a telephone call between the electronic devices 101, 102, 103 and the server computer 115,” (0016), and the specification describes the system and components in broad, functional terms (see instant specification at 0011, 0016, 0019-0030, 0036, 0037, 0048, 0055-0063, Fig. 1A, Fig. 1B). This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using generic computing components as tools to implement the abstract idea. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. 
	As such, the additional elements of claims 1, 8, and 15 do not add anything significant to the abstract idea. The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
Claims 2, 3, 7, 9, 10, 14, 16, 17 merely further limit the abstract idea as related to transmitting and receiving information, analyzing the information, and displaying the results of the analysis. The claims do not add anything beyond the abstract idea.
Claims 4, 5, 11, 12, 18, 19 merely further limit the abstract idea as related to transmitting and receiving information. The claims do not add anything beyond the abstract idea.
Claims 6, 13, 20 merely further limit the abstract idea as related to transmitting and receiving information and analyzing the information. The claims do not add anything beyond the abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  Therefore, claims 1-20 are directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cauthen, U.S. Patent Publication 20150112813, in view of Abrams, U.S. Patent Application Publication 20120323806.
	Claims 1, 8, and 15 are substantially similar. As such, the limitations of claims 1, 8, and 15 will be addressed concurrently. The discussion of prior art applies to substantially similar claim limitations of the independent claims and substantially similar limitations of subsequent dependent claims.
	Regarding claims 1, 8, and 15:
	Cauthen – which is directed towards a system and method for providing a product inventory information platform with standards validation – discloses:
	(claim 1) A computer-implemented method for dynamically determining product regulations that are applicable to product protocols, the method comprising: 
	(claim 8) A system for dynamically determining product regulations that are applicable to product protocols, the system comprising: a memory storing instructions; a user interface; and a processor interfaced with the memory and the user interface, configured to execute the instructions to cause the processor to:
	(claim 15) A non-transitory computer-readable storage medium having stored thereon a set of instructions, executable by a processor, for dynamically determining product regulations that are applicable to product protocols, the instructions comprising:
NOTE: The Examiner notes the specification describes product regulations in the context of products being, “subject to governance in the form of regulations, laws, and standards,” (0003) of different jurisdictions (0003; 0019). The specification does not provide a special definition of, “product protocols,” but the specification states that a product protocol, “defines or describes the product, features thereof, brand claims, and/or other aspects, and serves to describe the differentiators of the product,” (0002), and broadly describes examples of product protocols as comprising: content descriptive of a corresponding product (0006, 0007), descriptions of products (0006), a product definition(s), a product requirement(s), a product deliverable(s), and/or other information (0013), information about usage conditions, ideal applications, ideal environmental conditions of operation, and usage exceptions that restrict the use of a product to certain types of operators or require a special environment in which to operate the product safely (0013), dimensions, materials, testing results, beneficial features (0033), and states that, “product protocol may be based on estimates of market and/or consumer need, testing with target market customers and feedback relating thereto, initial sales projections, estimates of advertising and marketing expenditure to launch a product, and/or estimates of production cost, and may include information describing dimensions, component parts or ingredients, assembly or installation information, electrical requirements or guidelines, operation requirements or guidelines, and/or other information (0013). As such, the Examiner interprets product protocols as comprising data that defines or describes the product, features thereof, brand claims, and/or other aspects, including the examples referenced above

Cauthen discloses:
	[a system and method for providing a product inventory information platform with standards validation (0013); system 700 includes a data processor 702 (e.g., a System-on-a-Chip (SoC), general processing core, graphics core, and optionally other processing logic) and a memory 704 (0061); The memory 704 can represent a machine-readable medium on which is stored one or more sets of instructions, software, firmware, or other processing logic (e.g., logic 708) embodying any one or more of the methodologies or functions described and/or claimed herein (0064); the memory 704 and the processor 702 may also constitute machine-readable media  (0062); "machine-readable medium" can also be taken to include any non-transitory medium that is capable of storing, encoding or carrying a set of instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the various embodiments, or that is capable of storing, encoding or carrying data structures utilized by or associated with such a set of instructions (0062)]
	(claims 1, 8, and 15):
	accessing, by a processor, a set of product regulations; storing, in memory, the set of product regulations; 
	[a software application program is used to gather, process, and distribute product information, product source information, and consumer information, including profile data, using a computer system, a web appliance, and/or a mobile device (0027; 0035); The network-accessible central database 103 is used in an example embodiment for data storage of information related to products, product inventories, product sources, product consumers, product source profiles, consumer profiles, information associated with relevant standards, configuration data, scheduling data, reporting data, and the like (0038, Fig. 1); the product inventory information platform can perform a variety of analysis and processing operations on the data (0017); Each of these standards analysis operations can be configured by a user with a set of analysis and filtering parameters to focus on the data sets or results of interest to the user (0020)] The Examiner interprets the disclosure as related to a network-accessible database, data storage of information related to products and relevant standards, a mobile device application to gather product information, and performing a variety of analysis and processing operations and standards analysis operations as teaching or suggesting storing and accessing a set of product regulations.
	accessing, by the processor, a set of product protocols for a set of products, wherein each product protocol of the set of product protocols comprises content descriptive of a corresponding product of the set of products; [analyzing, by the processor for each product protocol of the set of product protocols, the content descriptive of the corresponding product]
	[information including product and/or product category details that specify the products or categories each product source has available. This information can be used to create product source profiles and sub-profiles for each product...The product source profiles can be aggregated across a plurality of product sources and retained in a network-accessible central data repository (0014); individual product data with features for that one product (0050); the product inventory information platform can perform a variety of analysis and processing operations on the data (0017); In a particular analysis operation, the product inventory information platform can generate analysis results showing product summaries, totals and detail by product category, totals and details by price or cost, totals and details by product source or availability, totals and details by product quantities, and a variety of other product metrics (0043)] As described by Cauthen, the system accesses the product source profiles for each product to perform the analysis, wherein the product source profiles are interpreted as comprising a set of product protocols (i.e., details that specify the products, such as features, price or cost, and a variety of other metrics) for a set of products (i.e., products in a category).
	analyzing, by the processor for each product protocol of the set of product protocols, the content descriptive of the corresponding product to determine whether at least one product regulation of the set of product regulations is [...] applicable to the product protocol;	
	[the product inventory information platform of an example embodiment can retrieve, retain, and process a set of standards, which can include information defining practices associated with industry accepted models and/or relevant legal requirements established under federal, state, or local laws (0052); the product inventory information platform of an example embodiment supports the interactions between product sources and product consumers with an added feature for applying applicable standards to these interactions and related commercial transactions... produce a result that shows the standards gaps between the products required under the standard and the products currently offered by product sources and products in use or requested by a particular product consumer (0020)]
	Cauthen describes an exemplary embodiment as related to pharmaceutical materials, wherein the pharmaceutical or prescription drug ecosystem is subject to a set of federal, state, and local laws and a set of pharmaceutical standards that define hazardous drug interactions, wherein the system can provide a standards analysis operation, wherein the product inventory information platform can compare the product source profiles and the consumer profiles against the related provisions of the relevant pharmaceutical standards. This comparison can produce a result that can show the potential hazardous drug interaction conflicts between the pharmaceutical products currently offered by product sources and/or products in use or requested by a particular product consumer (0022).
	and displaying, in a user interface, a result of the analyzing.  
	[The analysis results or analytics can be presented via a user interface or via a plurality of reporting tools (0039, Fig. 2; 0024, 0027, 0036, 0046)]
	While Cauthen teaches the limitations in the context of analyzing the content descriptive of the corresponding product to determine whether at least one product regulation of the set of product regulations is applicable to the product protocol, Cauthen does not appear to explicitly recite the limitations in the context of determining whether at least one product regulation of the set of product regulations is potentially applicable to the product protocol.
	However, Abrams – which is directed towards a system and method that ensures product compliance in real-time – discloses:
	analyzing, by the processor for each product protocol of the set of product protocols, the content descriptive of the corresponding product to determine whether at least one product regulation of the set of product regulations is potentially applicable to the product protocol;
	As described by Abrams, the system cross-links a first data structure comprising product and associated product material data and a database of extracted rules and regulations (0028, 0038), wherein rules and regulations may be applied directly to the raw material that is within the product (0034); and the regulation manager (622) The regulation manager (622) identifies within the first data structure (670) rules and regulations that may be applicable to the specified product (0039; see also 0032, Figs. 2-3)] Abrams teaches identifying rules and regulations that may be applicable to the specified product based on applying extracted rules and regulations to a first data structure comprising product and associated product material data. The Examiner asserts identifying rules and regulations that may be applicable teaches or suggests determining whether at least one regulation is potentially applicable.
	Cauthen teaches a system and method for providing a product inventory information platform with standards validation. Abrams teaches a system and method that ensures product compliance in real-time. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Abrams and Cauthen is that Abrams teaches identifying rules and regulations that may be applicable to the specified product.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for identifying rules and regulations that may be applicable to the specified product based on applying extracted rules and regulations to a first data structure comprising product and associated product material data (as taught by Abrams) with the system and method for providing a product inventory information platform with standards validation (as taught by Cauthen) in order to track relevant rules and regulations for a plurality of products (Abrams 0005) and dynamically validate compliance data with the extracted regulation data (Abrams 0007).

	Regarding claims 2, 9, and 16, the combination of Cauthen and Abrams teaches the limitations of claims 1, 8, and 15, which comprise displaying, in a user interface, a result of the analyzing. The discussion of claims 1, 8, and 15 applies here, as well.
	Cauthen further discloses:
	wherein displaying the result of the analyzing comprises: 
	displaying, in the user interface for each product protocol having the at least one product regulation that is potentially applicable, (i) an indication of the at least one product regulation, and (ii) an indication of the product protocol.  
	 [the product inventory information platform of an example embodiment supports the interactions between product sources and product consumers with an added feature for applying applicable standards to these interactions and related commercial transactions... produce a result that shows the standards gaps between the products required under the standard and the products currently offered by product sources and products in use or requested by a particular product consumer (0020); In a particular analysis operation, the product inventory information platform can generate analysis results showing product summaries, totals and detail by product category, totals and details by price or cost, totals and details by product source or availability, totals and details by product quantities, and a variety of other product metrics (0043)] The Examiner notes the breadth of the limitation and asserts the disclosure of Cauthen above teaches or suggests displaying (i) an indication of the at least one product regulation, and (ii) an indication of the product protocol.		

Claims 3, 6, 10, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cauthen, U.S. Patent Publication 20150112813, in view of Abrams, U.S. Patent Application Publication 20120323806, and further in view of Snyder, U.S. Patent Application Publication 20200175110.
	Regarding claims 3, 10, and 17, the combination of Cauthen and Abrams teaches the limitations of claims 2, 8, and 16.
	
	Snyder – which is directed towards a system and method for dynamic regulatory change management – discloses:
	wherein displaying (i) the indication of the at least one product regulation, and (ii) the indication of the product protocol comprises:
	receiving, via the user interface, a selection to view each product protocol having the at least one product regulation that is potentially applicable; and 
in response to receiving the selection, displaying, in the user interface for each product protocol having the at least one product regulation that is potentially applicable, (i) the indication of the at least one product regulation, and (ii) the indication of the product protocol.  
	[inventory table 720 may list all relevant laws, rules, and regulations associated with Line of Business 6 (or whichever line of business is selected in the inventory dropdown menu 710). This list may be organized by citation, rule standard name, associated action plans, issuing authority, and other descriptive information for the laws, rules, and regulations. The inventory table 720 may be filtered or searched so a user 110 may easily find relevant regulatory information regarding an aspect of their line of business. The inventory table 720 may include links that allow a user 110 to print or export, to an external spreadsheet application, all or part of the inventory table information, for further analysis and record keeping purposes (0095)] The Examiner asserts the disclosure of Snyder as related to the inventory table comprising links that allow a user to print or export all or part of the inventory table information for further analysis and record keeping purposes teaches or suggests the broadest reasonable interpretation of the claim limitation and also teaches an exemplary embodiment described by the instant specification, wherein the user may make various selections in the interface to review certain information by selecting a URL (0045, Fig. 3C item 322 - link).	
	Cauthen teaches a system and method for providing a product inventory information platform with standards validation. Abrams teaches a system and method that ensures product compliance in real-time. Snyder teaches a system and method for dynamic regulatory change management. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Snyder and the combination of Cauthen and Abrams is that  Snyder teaches displaying the analysis results in response to receiving a user selection.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for links that allow a user to print or export all or part of the inventory table information for further analysis and record keeping (as taught by Snyder) and the features for identifying rules and regulations that may be applicable to the specified product based on applying extracted rules and regulations to a first data structure comprising product and associated product material data (as taught by Abrams) with the system and method for providing a product inventory information platform with standards validation (as taught by Cauthen) in order to continuously monitoring a plurality of regulatory data sources to identify regulatory change documentation (Snyder 0004) and automatically parse regulatory change documentation to identify coverage area indicator terms and phrases and to accurately report regulatory change documentation that affects certain lines of business (Snyder 0001), and to provide a machine learning system to determine an impact value of each identified regulatory change documentation for one or more regulatory inventories of the enterprise (Snyder 0005).

	Regarding claims 6, 13, and 20, the combination of Cauthen and Abrams teaches the limitations of claims 1, 8, and 15.
	Claims 6, 13, and 20 introduce the additional element of the use of machine learning.
	The combination of Cauthen and Abrams does not teach the use of machine learning.
	However, Snyder – which is directed towards a system and method for dynamic regulatory change management – discloses:
	wherein storing the set of product regulations comprises: storing, in the memory as part of a machine learning model [...] analyzing, by the processor for each product protocol of the set of product protocols using the machine learning model, the content descriptive of the corresponding product [...].
	[a machine learning system to determine an impact value of each identified regulatory change documentation for one or more regulatory inventories of the enterprise (0005); the system causes a dynamically updated machine learning system to determine an impact value of each identified regulatory change documentation for one or more regulatory inventories of the enterprise by analyzing the coverage area indicator terms and phrases within each regulatory change documentation (0070)
	Cauthen teaches a system and method for providing a product inventory information platform with standards validation. Abrams teaches a system and method that ensures product compliance in real-time. Snyder teaches a system and method for dynamic regulatory change management. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Snyder and the combination of Cauthen and Abrams is that the combination of Cauthen and Abrams does not appear to teach the use of machine learning.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of (as taught by Snyder) and the features for identifying rules and regulations that may be applicable to the specified product based on applying extracted rules and regulations to a first data structure comprising product and associated product material data (as taught by Abrams) with the system and method for providing a product inventory information platform with standards validation (as taught by Cauthen) in order to continuously monitoring a plurality of regulatory data sources to identify regulatory change documentation (Snyder 0004) and automatically parse regulatory change documentation to identify coverage area indicator terms and phrases and to accurately report regulatory change documentation that affects certain lines of business (Snyder 0001), and to provide a machine learning system to determine an impact value of each identified regulatory change documentation for one or more regulatory inventories of the enterprise (Snyder 0005).

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cauthen, U.S. Patent Publication 20150112813, in view of Abrams, U.S. Patent Application Publication 20120323806, and further in view of Haunschild, U.S. Patent Application Publication 20110208662.
	Regarding claims 4, 11, and 18, the combination of Cauthen and Abrams teaches the limitations of claims 2, 8, and 15.
	The combination of Cauthen and Abrams does not recite enabling a user to select, via the user interface for each product protocol having the at least one product regulation that is potentially applicable, whether the at least one product regulation is applicable to the product protocol.
	However, Haunschild – which is directed towards a system and method for regulatory compliance – discloses:
	further comprising: enabling a user to select, via the user interface for each product protocol having the at least one product regulation that is potentially applicable, whether the at least one product regulation is applicable to the product protocol.  
	[A compliance module user having the appropriate understanding of the operations conducted at a particular site (for example a compliance contact associated with the site) may be tasked with the responsibility of assessing the potential applicability of regulations to that site (0103); Web page 1100 depicts an exemplary interface for providing a compliance module user with functionality to determine applicability of a regulation and designate the regulation as applicable, not applicable, or potentially applicable to a particular site...Similar functionality may be provided to a compliance module user for assessing and designating the applicability of one or more regulations to particular piece of equipment (0104; see also 0053 discussing a user designating a particular regulation as obsolete)]
	Cauthen teaches a system and method for providing a product inventory information platform with standards validation. Abrams teaches a system and method that ensures product compliance in real-time. Haunschild teaches a system and method for regulatory compliance. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Haunschild and the combination of Cauthen and Abrams is that the combination of Cauthen and Abrams does not appear to explicitly teach enabling a user to select whether a product regulation is applicable to a protocol.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for enabling a user to select whether a product regulation is applicable to a protocol (as taught by Haunschild) and the features for identifying rules and regulations that may be applicable to the specified product based on applying extracted rules and regulations to a first data structure comprising product and associated product material data (as taught by Abrams) with the system and method for providing a product inventory information platform with standards validation (as taught by Cauthen) in order to track changes to regulations (Haunschild 0002) and provide an efficient and effective means for ensuring regulatory compliance (Haunschild 0039).

	Regarding claims 5, 12, and 19, the combination of Cauthen, Abrams, and Haunschild teaches the limitations of claims 4, 11, and 18.
	Cauthen and Abrams does not teach further comprising: storing, in the memory based on the enabling the user to select whether the at least one product regulation is applicable to the product protocol, the set of product protocols to reflect applicability to the set of product regulations.  
	Haunschild further discloses:
	further comprising: storing, in the memory based on the enabling the user to select whether the at least one product regulation is applicable to the product protocol, the set of product protocols to reflect applicability to the set of product regulations.  
	[A compliance module user having the appropriate understanding of the operations conducted at a particular site (for example a compliance contact associated with the site) may be tasked with the responsibility of assessing the potential applicability of regulations to that site (0103); Web page 1100 depicts an exemplary interface for providing a compliance module user with functionality to determine applicability of a regulation and designate the regulation as applicable, not applicable, or potentially applicable to a particular site...Similar functionality may be provided to a compliance module user for assessing and designating the applicability of one or more regulations to particular piece of equipment (0104); a regulation module user having the appropriate level of access may designate the regulation as obsolete, which in turn may result in an alternate categorization Of the regulatory data relating to the regulation within the one or more data storage devices of the regulation module (0053)]
	The Examiner asserts that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 4, 11, and 18 applies here, as well.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cauthen, U.S. Patent Publication 20150112813, in view of Abrams, U.S. Patent Application Publication 20120323806, in view of Snyder, U.S. Patent Application Publication 20200175110, and further in view of Brown, U.S. Patent 6745146.
	Regarding claims 7 and 14, the combination of Cauthen and Abrams teaches the limitations of claims 1, and 8, which comprises displaying, in a user interface, a result of the analyzing.	
	Regarding the additional limitations of:
	 further comprising: receiving, via the user interface, a selection to review a product protocol of the set of product protocols 
	The limitations above are substantially similar to the limitations of claims 3, 10, and 17, which is taught by the combination of Cauthen, Abrams, and Snyder. The motivation and rationale discussed in addressing claims 3, 10, and 17 applies here, as well. The combination of Cauthen and Abrams does not teach displaying, in the user interface, (i) a set of [product] lines associated with the product protocol, and (ii) for each [product] line of the set of [product] lines, at least one product regulation of the set of product regulations that is applicable to the [product] line
	However, Snyder further discloses:
	displaying, in the user interface, (i) a set of [product] lines associated with the product protocol, and (ii) for each [product] line of the set of [product] lines, at least one product regulation of the set of product regulations that is applicable to the [product] line.  
	[the financial institution may be comprised of several different lines of business, each with distinct regulatory restrictions. As such, each line of business requires unique regulatory compliance review (0024, 0047); An example screenshot of the regulatory inventory tool 700 is illustrated in FIG. 7...inventory table 720 may list all relevant laws, rules, and regulations associated with Line of Business 6 (or whichever line of business is selected in the inventory dropdown menu 710). This list may be organized by citation, rule standard name, associated action plans, issuing authority, and other descriptive information for the laws, rules, and regulations. The inventory table 720 may be filtered or searched so a user 110 may easily find relevant regulatory information regarding an aspect of their line of business (0095)]
	As described by Snyder, a regulatory inventory tool displays an inventory table which may list all relevant laws, rules, regulations, regulation information, and affected inventories associated with whichever line of business is selected from the dropdown menu, wherein inventory table may be filtered or searched so a user may easily find relevant regulatory information regarding an aspect of their line of business. While it may be obvious to one of ordinary skill in the art that a line of business may comprise a test line, Snyder does not explicitly recite a test line.
	The motivation and rationale discussed in addressing claims 3, 10, and 17 applies here, as well.	The motivation and rationale to combine Cauthen, Abrams, and Snyder discussed in addressing claims 3, 10, and 17 applies here, as well.
	The combination of Cauthen, Abrams, and Snyder does not teach displaying, in the user interface, (i) a set of test lines associated with the product protocol, and (ii) for each test line of the set of test lines, at least one product regulation of the set of product regulations that is applicable to the test line. However, Brown is introduced to teach the aspect of test lines in the context of the limitations.
	Brown – which is directed towards a system and method for testing a device before being sold commercially – discloses:
	displaying, in the user interface, (i) a set of test lines associated with the product protocol, and (ii) for each test line of the set of test lines, at least one product regulation of the set of product regulations that is applicable to the test line.  
	[Several international standards define tests relating to the electrical interconnection and/or isolation of the circuit connection, the ground connection, and the metal chassis of an electrical device. Such test are referred to herein as electrical safety compliance tests...Electrical devices must typically pass such tests before being sold commercially (col. 1 31-38); many countries have unique test requirements. While the type of tests are generally the same from country to country, the specific test parameters vary (col. 1 59-63); Specific parameters associated with the ground continuity test also vary among the different nations' standards...the test data must be recorded and associated with the device under test (col. 2 7-21); the set of test parameters associated with each product model depends upon the country or countries in which the product type is intended to be sold. Thus, when the automated test system 10 is configured, each product type and the countries in which it is intended to be sold must be known (col. 5 lines 24-35); For products intended for use in more than one country, the product model identifier is preferably associated with the set of test parameters that has the most stringent set of applicable test parameters (col. 5 36-39)] The Examiner asserts the disclosure of Brown as related to the use of an automated test system for product types and models passing compliance tests based on varying jurisdictional standards in which the product type is intended to be sold, particularly in view of Cauthen, Abrams, and Snyder, teaches or suggests the broadest reasonable interpretation of the limitations.
	Cauthen teaches a system and method for providing a product inventory information platform with standards validation. Abrams teaches a system and method that ensures product compliance in real-time. Snyder teaches a system and method for dynamic regulatory change management. Brown teaches a system and method for testing a device before being sold commercially. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Brown and the combination of Cauthen, Abrams, and Snyder is that the combination of Cauthen, Abrams, and Snyder does not appear to explicitly teach a test line of products.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a system and method for testing a device before being sold commercially, wherein the set of test parameters associated with each product model depends upon the country or countries in which the product type is intended to be sold (as taught by Brown), the features of dynamic regulatory change management (as taught by Snyder), and the features for identifying rules and regulations that may be applicable to the specified product based on applying extracted rules and regulations to a first data structure comprising product and associated product material data (as taught by Abrams) with the system and method for providing a product inventory information platform with standards validation (as taught by Cauthen) in order to provide a system that allows an operator to select one of a plurality of product model identifiers through a user interface and cause a test apparatus to perform appropriate tests based on the operator selection (Brown col. 3 17-23) and automatically obtaining tracking identification data associated with each test performed by the automated test system (Brown col. 3 11-14) in order to provide a fully automated test system that is menu-driven, thereby reducing the complexity of operation of the system (Brown col. 3 9-11).
	Therefore, claims 1-20 are rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wiig, US Patent Application Publication 20190172073, teaches compliance and resource management.
Bayyapu, US Patent Application Publication 20180330455, teaches facilitating implementation of regulations by organizations.
Keating, US Patent Application Publication 20180260820, teaches automatically identifying regulatory requirements.
Clark, US Patent Application Publication 20180075554, teaches generating real-time regulatory compliance alerts.
Wiig, US Patent Application Publication 20170286880, teaches compliance and resource management.
DiMaggio, US Patent Application Publication 20170249644, teaches storing and visualizing managed compliance plans.
Clark, US Patent Application Publication 20160350885, teaches classification of regulatory obligations.
Waldo, US Patent Application Publication 20110302171, teaches the automatic discovery of control events from the publication of documents.
Walker, US Patent Application Publication 20100205208, teaches a system and method for regulatory intelligence.
Sadeh, US Patent Application Publication 20080281768, teaches conducting a compliance audit.
Bhatia, US Patent Application Publication 20080222631, teaches a compliance managent method and system.
Bibko, US Patent Application Publication 20040177326, teaches a system to audit and manage compliance.
Barton, US Patent Application Publication 20020059093, teaches compliance program assessment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689